DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
Claim Objections
Claims 2-9 and 11-17 are objected to because of the following informalities:  Claims 2-9, 16 and 17 should recite “The LC medium” not “A LC medium”. The medium in the dependent claims is referring back to initial medium recited in claim 1. Claims 11-15 should recite “The light modulation element” not “A light modulation element”.  The light modulation element in the dependent claims is referring back to initial light modulation element recited in claim 10.  Claim 5 recites “or alkoxycarbonyloxy with 1 to 5 C atoms more” but the claim is unclear. It appears “more” should read as “or”? Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “up to 12 C atoms” and “up to 25 C atoms”. The term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974). The claim as written is indefinite and unclear. Appropriate correction is required.
Claim 4 also recites substituents “M, Y1, Y2, W1 and W2” which are not shown in formula M of claim 4. The claim as written is indefinite and unclear. Appropriate correction is required.
Claim 7 recites “5% and 30%” but fails to disclose if it is referring to weight percent, volume percent or mole percent. The claim as written is indefinite and unclear. Appropriate correction is required.
Claim 13 recites “adhesiveness (UV or heat curable)” encompasses both a generic concept and a species thereof. The claim as written is indefinite and unclear.  Applicants have failed to address the claims to particularly point out and distinctly claim the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. The claims recite the parentheses, which does not present the limitations in a clear 
Claim 17 recites “up to 12 C atoms”. The term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974). The claim as written is indefinite and unclear. Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al.  (AIP Advances “ Fast-Switching Initially-transparent liquid crystal light shutter with crossed patterned electrodes AMERICAN INSTITUTE OF PHYSICS, ,vol. 5, no. 4, 28 April 2015)  in view of  Wang et al. (CN  101891845 B; see attached machine translation for citations).
	Regarding claims 1 and 5, Heo et al. teach an LC medium comprising (see Section III -cell fabrication): positive nematic LCs (E7, An:0.223, As: 13.5, Merck), i.e. one or more non-polymerisable LC compounds; UV curable monomers (Bisphenol A dimethacrylate, Sigma-Aldrich), i.e. one or more polymerisable LC compounds; and black dichroic dyes (S-428, Mitsui), i.e. one or more dichroic dyes.
	Further regards to claims 1 and 5, Heo et al. do not explicitly teach LC medium comprises one or more carbazole oxime ester photoinitiators as instantly claimed.
However, Wang et al. teach in paragraphs [0008-0013] the use of carbazole oxime ester as a photoinitiator of a photocurable acrylate composition. The photocurable composition is comprised in a liquid crystal panels (liquid crystal mediums as reference in claim 1; [0004]). More specifically, the compound represented by formula I meets the limitation of the photoinitiator represented by CO-1 as instantly recited in claim 5. Heo et al. teach on page 047118-3, section III that the LC medium is coated on a substrate and subjected to a UV curing process and Wang et al. discloses in paragraphs [0002, 0111-0113] and examples that eh photocurable acrylate composition is coated on a substrate and subjected to a UV curing process. Both Heo et al. and Wang et al. are analogous to the technical field of photocuring and liquid crystals (LC). Since Heo et al. and Wang et al. are correlated to each other in the technical field and achieve common function and/or effects, a person having ordinary skill in the art would be 
	Regarding claim 7, Heo et al. teach LC medium comprising more than 5% and not more 30% of the polymerisable LC compounds (Section III-cell fabrication and Experiments). 
	Regarding claims 8, Heo et al. teach a process for the preparation of an LC medium comprising a step of mixing (section I. Introduction & Section II – cell fabrication).
	Regarding claim 9, Heo et al. teach a method which comprises including a LC medium in a light modulation element (section I. Introduction & Section II – cell fabrication).
	Regarding claim 10, Heo et al teach a light modulation element comprising LC cell comprising two substrate and an electrode arrangement and a layer of LC medium located between the substrates (Section I. Introduction, Section II & Section III– cell fabrication).
	Regarding claim 11, Heo et al. teach a polymer network liquid crystalline (PNLC) light modulation element operated in the normally transparent mode (section I. Introduction).
	Regarding claim 12, Heo et al. teach is a light shutter for transparent OLED displays or a window element (section I. Introduction) 
	Regarding claim 13, Heo et al. teach a process for the production of a light modulation element comprising at least the steps of – cutting and cleaning of the substrate, - providing electrode structures on each of the substrates, -assembling the cell using an adhesive (UV or heat curable) with spacer, filing the cell with the LC medium, and exposing the LC medium to actinic radiation that induces photopolymerization of the polymerisable compounds (Section I. Introduction, Section II & Section III– cell fabrication).

	Regarding claim 15, Heo et al. teach an electro optical device which comprises a light modulation element (Section I). 
10.	Claims 2-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al.  (AIP Advances “ Fast-Switching Initially-transparent liquid crystal light shutter with crossed patterned electrodes (2015)  in view of  Wang et al. (CN  101891845 B; see attached machine translation for citations) as applied to claims 1, 5 and 7-15 above, and further in view of Nakajima et al. (WO 2010/012363 A1).
	Regarding claims 2-4 and 16-17, Heo et al. do not explicitly teach one or more non-polymerisable LC compounds selected from the groups of compounds of formulae I-1 to I-4 as recited by instant claim 2 and 16, one or more non-polymerisable LC compounds selected from the groups of compounds of formula N as recited by instant claim 3, and/or one or more polymerisable LC compounds selected from the groups of compounds of formula M as recited by instant claim 4 and 17.
However, Nakajima et al. teach a liquid crystalline medium (LC) for use in LC displays ( abstract, claims and examples) comprising a polymerisable component comprising one or more polymerisable compounds selected from formula I ( page 47, lines 1-35):
    PNG
    media_image1.png
    49
    382
    media_image1.png
    Greyscale
 meeting the limitation of formula  M as instantly claimed and a nematic component ( page 5, lines 23-36 and page 6, 1-30) selected from the groups of compounds  represented by formulae CY, PY and TY meeting the limitation . 
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heo et al.  (AIP Advances “ Fast-Switching Initially-transparent liquid crystal light shutter with crossed patterned electrodes (2015)  in view of  Wang et al. (CN  101891845 B; see attached machine translation for citations) as applied to claims 1, 5 and 7-15 above, and further in view of WU et al. (WO 2014/183825 A1).
	Regarding claim 6, Heo et al. do not explicitly teach one or more polymerisable LC compounds selected from the groups of compounds of formula D as recited by instant claim 6.
However, Wu et al. teach a liquid crystalline medium comprising one or liquid crystal compounds having both non-polymerizable LC compounds and polymerizable LC compounds and one or more dichroic dyes represented by formula I : 
    PNG
    media_image2.png
    65
    495
    media_image2.png
    Greyscale
( see page 25, line 27- page 28, line 35,  abstract, claims and examples) in view of improving complementary absorption spectra. Wu et al. and Heo et al. are analogous art in the liquid crystal field. Therefore, it would have been obvious to one of ordinary skilled in the art to include a dichroic .
12.	Claims 1 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al.  (AIP Advances “ Fast-Switching Initially-transparent liquid crystal light shutter with crossed patterned electrodes AMERICAN INSTITUTE OF PHYSICS, ,vol. 5, no. 4, 28 April 2015)  in view of Liao et al. (US 2016/0178813 A1).
	Regarding claim 1, Heo et al. teach an LC medium comprising (see Section III -cell fabrication): positive nematic LCs (E7, An: 0.223, As: 13.5, Merck), i.e. one or more non-polymerisable LC compounds; UV curable monomers (Bisphenol A dimethacrylate, Sigma-Aldrich), i.e. one or more polymerisable LC compounds; and black dichroic dyes (S-428, Mitsui), i.e. one or more dichroic dyes.
	Further regards to claim 1, Heo et al. do not explicitly teach LC medium comprises one or more carbazole oxime ester photoinitiators as instantly claimed. However, the examiner has added Liao et al. to teach it is well-known to one of ordinary skill in the art to include a carbazole oxime ester photoinitiator [0143-0149] to a LC medium ( abstract; [0200] and examples).  Both Heo et al. and Liao et al. are analogous to the art of liquid crystals (LC). Since Heo et al. and Liao et al. are correlated to each other in the technical field and achieve common function and/or effects, a person having ordinary skill in the art would be motivated to apply the carbazole oxime ester of Liao et al. to the LC medium as taught by Heo et al. in view of improving resolution.
	Regarding claim 7, Heo et al. teach LC medium comprising more than 5% and not more 30% of the polymerisable LC compounds (Section III-cell fabrication and Experiments). 

	Regarding claim 9, Heo et al. teach a method which comprises including a LC medium in a light modulation element (section I. Introduction & Section II – cell fabrication).
	Regarding claim 10, Heo et al teach a light modulation element comprising LC cell comprising two substrate and an electrode arrangement and a layer of LC medium located between the substrates (Section I. Introduction, Section II & Section III– cell fabrication).
	Regarding claim 11, Heo et al. teach a polymer network liquid crystalline (PNLC) light modulation element operated in the normally transparent mode (section I. Introduction).
	Regarding claim 12, Heo et al. teach is a light shutter for transparent OLED displays or a window element (section I. Introduction) 
	Regarding claim 13, Heo et al. teach a process for the production of a light modulation element comprising at least the steps of – cutting and cleaning of the substrate, - providing electrode structures on each of the substrates, -assembling the cell using an adhesive (UV or heat curable) with spacer, filing the cell with the LC medium, and exposing the LC medium to actinic radiation that induces photopolymerization of the polymerisable compounds (Section I. Introduction, Section II & Section III– cell fabrication).
	Regarding claim 14, Heo et al. teach a method which comprises including a light modulation element in an electro optical device (Section I. Introduction, Section II & Section III– cell fabrication).
	Regarding claim 15, Heo et al. teach an electro optical device which comprises a light modulation element (Section I). 
18 is rejected under 35 U.S.C. 103 as being unpatentable over Heo et al.  (AIP Advances “ Fast-Switching Initially-transparent liquid crystal light shutter with crossed patterned electrodes AMERICAN INSTITUTE OF PHYSICS, ,vol. 5, no. 4, 28 April 2015)  in view of  Wang et al. (CN  101891845 B; see attached machine translation for citations) and further in view of Nakajima et al. (WO 2010/012363 A1) and WU et al. (WO 2014/183825 A1).
Regarding claim 18, Heo et al. teach an LC medium comprising (see Section III -cell fabrication): positive nematic LCs (E7, An: 0.223, As: 13.5, Merck), i.e. one or more non-polymerisable LC compounds; UV curable monomers (Bisphenol A dimethacrylate, Sigma-Aldrich), i.e. one or more polymerisable LC compounds; and black dichroic dyes (S-428, Mitsui), i.e. one or more dichroic dyes.
	Further regards to claim 18, Heo et al. do not explicitly teach LC medium comprises one or more carbazole oxime ester photoinitiators as instantly claimed.
However, Wang et al. teach in paragraphs [0008-0013] the use of carbazole oxime ester (formula I) as a photoinitiator of a photocurable acrylate composition. The photocurable composition is comprised in a liquid crystal panels (liquid crystal mediums as reference in claim 1; [0004]). Heo et al. teach on page 047118-3, section III that the LC medium is coated on a substrate and subjected to a UV curing process and Wang et al. discloses in paragraphs [0002, 0111-0113] and examples that eh photocurable acrylate composition is coated on a substrate and subjected to a UV curing process. Both Heo et al. and Wang et al. are analogous to the technical field of photocuring and liquid crystals (LC). Since Heo et al. and Wang et al. are correlated to each other in the technical field and achieve common function and/or effects, a person having ordinary skill in the art would be motivated to apply the carbazole oxime ester of Wang et al. to 
Heo et al. do not explicitly teach one or more non-polymerisable LC compounds selected from the groups of compounds of formulae I-1 to I-4 as recited by instant claim 18.
However, Nakajima et al. teach a liquid crystalline medium (LC) for use in LC displays ( abstract, claims and examples) comprising a polymerisable component comprising one or more polymerisable compounds selected from formula I ( page 47, lines 1-35):
    PNG
    media_image1.png
    49
    382
    media_image1.png
    Greyscale
 meeting the limitation of formula  M as instantly claimed and a nematic component ( page 5, lines 23-36 and page 6, 1-30) selected from the groups of compounds  represented by formulae CY, PY and TY meeting the limitation of formulae I-1 to I-4 as instantly claimed. Nakajima et al. and Heo et al. are analogous art in the liquid crystal field. Therefore, it would have been obvious to one of ordinary skilled in the art to include one or more non-polymerisable LC compounds selected from the groups of compounds of formulae I-1 to I-4 as taught by Nakajima et al. to the LC medium as taught by Heo et al. in view of improving  polymerization and significantly lower threshold voltage. 
Heo et al. do not explicitly teach one or more polymerisable LC compounds selected from the groups of compounds of formula D as recited by instant claim 6. However, Wu et al. teach a liquid crystalline medium comprising one or liquid crystal compounds having both non-polymerizable LC compounds and polymerizable LC compounds and one or more dichroic dyes represented by formula I : 
    PNG
    media_image2.png
    65
    495
    media_image2.png
    Greyscale
( see page 25, line .
Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claim(s) 1 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ootsuki (US 2017/0174992 A1).
	Regarding claim 1, Ootsuki teaches a LC medium (polymerizable liquid crystal composition; abstract, claims and examples) comprising a non-polymerizable LC compound [0206], carbazole oxime ester photoinitiator [0212], dichroic dye [0240-0241 & 0257], and polymerizable compound [0028].
Response to Arguments
16.	Applicant’s arguments, see pages 19-22,  filed 04/16/2021, with respect to the rejection(s) of claim(s) 1, 5 and 7-17 under 35 U.S.C. 103 as being unpatentable over Heo et al.  (AIP Advances “ Fast-Switching Initially-transparent liquid crystal light shutter with crossed patterned electrodes AMERICAN INSTITUTE OF PHYSICS, ,vol. 5, no. 4, 28 April 2015)  in view of  Murai et al. (EP 1780209 A1) have been fully considered and are persuasive.  Heo et al.  (AIP Advances “ Fast-Switching Initially-transparent liquid crystal light shutter with crossed patterned electrodes AMERICAN INSTITUTE OF PHYSICS, ,vol. 5, no. 4, 28 April 2015).
	Ootsuki continues teach a LC medium comprises each and every element as recited by claim 1. Therefore, a 102 rejection has been made. 
Examiner Suggestion
17. 	Examiner suggest amending claim 1 to include claim 5.
Prior Art Made of Record
18.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hirai et al. (US 2015/0108401 A1). 
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722